Title: To John Adams from Henry Laurens, 27 August 1782
From: Laurens, Henry
To: Adams, John



Nantes 27th. August 1782
Dear Sir

Soon after I had dispatched a Letter to you this Morning, under the 25th. Inst. I was honor’d by yours of the 18th. but too late for an answer by this days Mail. You inclosed Copy of an old Letter from Mr. Valltravers, which had without doubt been sent to you merely for information that I had given no answer to the original which had cost 5/. in London. The Copy bears the heaviest part of nine Livres, I recd. one from him a few days ago at 6 Livres. too much for a poor fellow who has no public fund in hand for contingent charges. He comes exactly under your description, I must write a short answer to save further trouble, for ’tis not in my power to promote his views—but don’t forward any more of his Billets, which the Gentleman thinks valuable and honorable in proportion to their bulk.

The Copy of Mr. Fitzherbert’s Commission shall be transmited to Congress by a Vessel for Boston in a day or two.
I think an answer to your question on “Quorum cunque Statuum &ca” anticipated in my last; but if you did not know it before please to remember I am a very indifferent Latinist; as well however, as without assistance, I can hammer out a construction upon the sentence taken alltogether, there’s no difficulty on your side; If the British Ministers sit down with, they acknowledge, you. acknowledge you to be a State Interested or whom it doth concern and the late Act of Parliament for enabling the King to make Peace &ca. lame as it is, affords a sanction. But remember I plead ignorance. And in that Case you may rest tranquil, regardless of Lord Shelburne’s “mind.” But I still see it possible, that a General Peace may be agreed upon, by a Treaty or Treaties, which shall terminate the War, Independence tacitly or formally assured to the United States France and America at Liberty to lay down their Arms and you Gentlemen Commissioners not call’d upon to set down about the business except by the Court of France for your formal consent. This I know was not the meaning of our Ally in 1778. and I have already said, ’tis inconsistent with the honor and the Interest of the Court of France to subject the United States to such an affront, wherefore I am not apprehensive on that score, there is nevertheless a possibility. If the formal Consent is refused, what then? I have given the answer. Congress in that Year or the next bound themselves by a declaratory and explanatory Resolve, which only proves that on their side there were doubts, our Ally was pleased by that Act but I know of no mutual obligation. Be this as it may, unless Great Britain has a deep design, first to make a general Peace, submiting to the Letter of our 8th. Article, then to pick a quarrel with us and renew hostilities, she must come to us, in the general Treaty, or seperately, but hand in hand with the other. France will look at this with a jealos Eye, and we have enough in reserve, but the United States should be on their guard and not too suddenly, “lay down their Arms.”
I have spoken of possibilities, of what may happen; founded on a certain ground of suspicion that the King of Great Britain Aims at effecting a general Peace, without a direct participation by his revolted subjects. Thence the apparent ambiguity of the words you have quoted; I have said, the Court of France will not, or will not suddenly, gratify his humor, there is another Court to whom we are not yet known as an Independent Nation; You will receive light from the first serios Convention. I repeat that I would not so freely Commit my self to every Man.
“Don’t you wish your self one of the Peace Makers”? I have long since given a possitive answer, and have only to add, the business is in very good hands, three, especialy at this time, is a more convenient and safe number than four, the fourth might prove an incumbrance but could add no weight of abilities. Proceed quietly, don’t be embarrassed by appearances, make a good Peace and you shall partake of the blessing you have pronounced.
Mynheer Brantsen gives time for the surrender of Gibraltar and the recapture of St. Christophers &ca. for the evacuation of Charles Town and N. York, events, some of which we may hear of about the day he is to commence his journey diplomatique; to be sure he will enter with a better grace and have the better ground for demanding Restitution and Indemnification, but I should have received more satisfaction had I been assured that yourself and that Gentlemen were already at Paris.

God bless you & give you success.
Henry Laurens


The next time a Packet from you comes directed to His Excellency Henry Laurens &ca Mr. Laurens will disclaim it.

